DETAILED ACTION
Claims 27-46 are presented.
Amendments/Remarks as filed 05/09/2022 are considered.
Allowable Subject Matter
Claims 27-46 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of updated searches conducted, evaluation of the claims, and references of record, and furthermore:
Applicant has filed the e-Terminal Disclaimer, which has been approved.  As such the Obviousness Double Patenting rejection(s) is/are withdrawn in view of the fact.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Reference(s) considered pertinent to the invention include:
Lobell (US 2016/0171680) - Systems and methods for generating a crop yield estimate for an area as small as an individual field from images captured by a satellite are disclosed. The system generates simulations of crop yields in a region that includes the area by applying combinations of different parameters to a crop yield models. Observable quantities for simulated yields are determined from the simulations. The simulations and the observable properties are used to train a statistic model for the region that has two or more variables. Images captured by a satellite that include at least a portion of the area are obtained. Crop information is then determined from the images and weather information associated with the dates that the images where captured is obtained. The statistical model is then applied to the crop information and the weather information to determine a crop yield estimate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645